Citation Nr: 1810382	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for residuals of head trauma.

4.  Entitlement to service connection for loss of vision. 

5.  Entitlement to service connection for residuals of rib fractures.

6.  Entitlement to service connection for right elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016 the Veteran testified in a Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for right knee, low back disability, residuals of head trauma, vision loss, and a right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has any residuals of rib fractures.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of rib fractures have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has stated that he sustained several broken ribs when he was attacked and beaten while on active duty service in Germany.  The Veteran's service treatment records (STRs) note that the Veteran had his ribs wrapped due to a chest contusion and was put on light duty, but that any fracture was doubted. 

In January 2010 the Veteran underwent a VA examination for residuals of broken ribs.  The VA examiner considered the Veteran's explanation of the incident in Germany where he was attacked, beaten, and thrown off of a bridge.  The Veteran specifically identified that he sustained two broken left ribs and three broken right ribs.  However, the Veteran also stated that he did not have any current rib pain and that he felt he had adequate healing of his ribs.  The examination included an X-ray of the Veteran's ribs which showed no evidence of new or old rib fractures.  The diagnosis rendered by the VA examiner was that there were no residuals of broken ribs.

In March 2013 the Veteran testified in a hearing before a Decision Review Officer (DRO).  Regarding the current state of the claimed rib injury residuals, the Veteran testified that he was not receiving any treatment for his ribs.

In November 2016 the Veteran testified before the undersigned VLJ.  The Veteran again testified about the attack he experienced in service and the treatment he received at that time.  However, the Veteran did not testify regarding any current or ongoing residuals associated with the in-service rib injury.

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of residuals of broken or fractured ribs during the pendency of the appeal.  The Veteran has denied residual rib pain, but even if the Veteran did have such symptoms, pain by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for residuals of broken or fractured ribs is not warranted as the evidence in the record weighs against a finding of a current diagnosis of any of these residuals during the period on appeal.

As there are no currently diagnosed fractured or broken rib residuals, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of rib fractures is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  In addition to the specific developments stated below the Veteran has identified that he believes there is outstanding favorable evidence in records from the United States Army's 126th Maintenance Battalion of the Fourth Armored Division.  On remand attempts must be made and documented to obtain any outstanding records regarding the Veteran from this source.

Right Knee Disability 

The Veteran has not been afforded a VA examination regarding his service connection claim for a right knee disability.  However, he has provided competent and credible testimony concerning the attack he experienced and the injury to his right knee.  The Veteran's post-service treatment records demonstrate that the Veteran underwent right knee surgery in 1978, subsequently was diagnosed with severe right knee arthritis in 2006, and is currently status post total knee replacement.  As such, the evidence of record raises the possibility that the Veteran's right knee disability may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Low Back Disability

Shortly after separation from service, in 1975, the Veteran underwent lumbar surgery, with an additional lumbar spine surgery in 1995.  The Veteran has also provided competent and credible testimony concerning the attack he experienced and the injury to his lower back.  The Veteran underwent a VA orthopedic examination in January 2010.  The VA examiner acknowledged the Veteran's description of his attack and found that on objective physical examination the Veteran had lumbar spine range of motion that was limited by pain.  Furthermore an X-ray of the lumbar spine was conducted, revealing prior posterior bony fusion and laminectomy at L4 through S1 and severe disc space narrowing with endplate sclerosis and osteophyte formation at L4 and L5.  The VA examiner diagnosed degenerative disease of the lumbar spine, status post laminectomy at the L4 through S1.  The examiner also opined that "this condition is unrelated to broken ribs in the service."  However, the examiner did not offer any other opinion regarding whether the Veteran's low back disability is etiologically related to his in-service events.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran's claim must be remanded to obtain a new VA examination and opinion addressing the etiology of his low back disability, with specific consideration of the Veteran's lay statements and testimony regarding the attack he sustained in-service.  38 C.F.R. § 3.159(c)(4).

Head Trauma Residuals

The Veteran has not been afforded a VA examination regarding his service connection claim for residuals of head trauma.  However, he has provided competent and credible testimony concerning the attack he experienced and the injury to his head.  The Veteran's post-service treatment records do not demonstrate that the Veteran has sought any treatment regarding his claimed residuals, however, the Veteran testified before the undersigned regarding continuity of symptoms such as dizzy spells that he characterized as "concussive-type symptoms" that he dealt with on his own.  As such, the evidence of record raises the possibility that the Veteran has residuals of head trauma which may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination to identify any diagnosable residuals and obtain an opinion on this issue.  38 C.F.R. § 3.159(c)(4).

Loss of Vision

The Veteran was noted to have myopia in a clinical record coinciding with his entry into active duty service and a refractive error on his separation examination, as well as in his post-service treatment records.  Refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

The Veteran's post-service private treatment records include ophthalmology records from May 2006 in which the Veteran was diagnosed with a left eye nuclear cataract, right eye pseudophakia, right eye post radial keratotomy cornea, and continued refractive error.  

The Veteran has not been afforded a VA examination regarding his service connection claim for vision loss as due to injury.  However, he has provided competent and credible testimony concerning the attack he experienced and the injuries sustained.  As stated above the Veteran's post-service medical evidence indicates that in addition to ongoing refractive error the Veteran has been diagnosed with several other eye conditions.  As such, the evidence of record raises the possibility that the Veteran's congenital eye defect was aggravated by an in-service injury and/or that the Veteran has a separate eye condition which may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination to identify any diagnosable residuals and obtain an opinion on this issue.  38 C.F.R. § 3.159 (c)(4).

Right Elbow Disability

The Veteran has not been afforded a VA examination regarding his service connection claim for a right elbow disability.  However, he has provided competent and credible testimony concerning the attack he experienced and injury to his right elbow.  The Veteran's post-service treatment records do not demonstrate that the Veteran has sought any treatment regarding his claimed right elbow disability, however, the Veteran has testified that he experiences locking of his elbow when he raises his arms above shoulder height.  As such, the evidence of record raises the possibility that the Veteran has a right elbow disability which may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination to identify any diagnosable right elbow disability and obtain an opinion on this issue.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran's separation examination noted the existence of a right elbow scar.  After a review of the Veteran's STRs the Board notes that a full enlistment examination is missing.  Therefore, on remand the AOJ should attempt to obtain this, and any other missing service treatment record.  

Clarification

The Veteran maintains that following the attack he sustained in service, that he was treated in a German hospital.  From his written lay statements and transcribed oral testimony it appears that the Veteran has referred to the hospital as Neuenburg Hospital.  The Veteran's claims file contains documented attempts to obtain any German hospital records for the Veteran from Nurnberg Military Hospital.  However, it is unclear to the Board whether the attempts made concerned the correct facility.  Therefore, on remand the AOJ must make and document attempts to clarify with the Veteran the German hospital in which he was treated.  If the Veteran provides information that indicates that he was treated at a facility other than Nurnberg Military Hospital the AOJ must make and document appropriate attempts to obtain any records from that facility concerning treatment of the Veteran following the described in-service attack.  

Accordingly, the case is REMANDED for the following action:

1.  Using all available sources, obtain and associate with the Veteran's claims folder any outstanding service treatment records, specifically the Veteran's enlistment examination, and any outstanding records from the United States Army Fourth Armored Division 126th Maintenance Battalion concerning the Veteran.

Document the efforts made to obtain these records along with any negative responses.

2.  Contact the Veteran and request a clarification regarding the name and/or location of the German hospital in which he received treatment during active duty service.

Document the efforts made to obtain this information. 

3.  If, and only if, the AOJ receives information from the Veteran indicating that he was treated in a German Hospital other than Nurnberg Military Hospital, attempt to obtain and associate with the Veteran's claims folder any treatment records for the Veteran from that facility. 

4.  After completion of the foregoing, schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of the Veteran's diagnosed right knee disability.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's currently diagnosed right knee disability is due to the Veteran's active duty service?

The examiner is informed that he/she is to accept as credible the Veteran's reports of the attack he sustained during his active duty service in Germany and specifically address these reports.

5.  Schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of the Veteran's diagnosed low back disability.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's currently diagnosed low back disability is due to the Veteran's active duty service?

The examiner is informed that he/she is to accept as credible the Veteran's reports of the attack he sustained during his active duty service in Germany and specifically address these reports.

6.  Schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of the Veteran's claimed residuals of head trauma.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify any diagnosable residuals related to head trauma.

(b)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any diagnosable residuals of head trauma are due to the Veteran's active duty service?

The examiner is informed that he/she is to accept as credible the Veteran's reports of the attack he sustained during his active duty service in Germany and specifically address these reports.

7.  Schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of the Veteran's vision loss.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify any diagnosed visual impairments, other than congenital defects. 

The examiner should specifically comment on the May 2006 private ophthalmology records diagnosis left eye nuclear cataracts and right eye pseudophakia.

(b)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any diagnosed visual impairments are due to the Veteran's active duty service?

(c)  If the answer to (a) and (b) are no, is it at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's myopia and refractive error were aggravated by the Veteran's active duty service, to include as a result of the in-service attack?

The examiner is informed that he/she is to accept as credible the Veteran's reports of the attack he sustained during his active duty service in Germany and specifically address these reports.

8.  Schedule the Veteran for the appropriate examination to determine the current nature and likely etiology of the Veteran's claimed right elbow disability.  The claims file and all pertinent records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:

(a)  Identify any diagnosable right elbow condition.

The examiner should specifically comment on the Veteran's assertion that his elbow locks when lifting above his shoulder.

(b)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any diagnosable right elbow condition is due to the Veteran's active duty service?

The examiner is informed that he/she is to accept as credible the Veteran's reports of the attack he sustained during his active duty service in Germany and specifically address these reports.

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

9.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2015).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


